DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

 	Claims 1, 7 and 13 have been amended. Claims 1-18 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to claims 1, 7 and 13 has been withdrawn.
The previously pending rejection to claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 are rendered vague and indefinite. The claims recite “the at least two availability time slots one proposed electronic calendar entries”. This claim language is unclear, thus vague and indefinite.
Claims 1, 2, 7, 8, 13 and 14 recite the limitation "the electronic message".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7 and 13 recite the limitation "the provided embedded images".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5, 8, 9, 11, 14, 15 and 17 recite the limitation "the at least one indication".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 10 and 16 recite the limitation "the available proposed electronic calendar entries".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 10 and 16 recite the limitation "the at least one calendar".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 11 and 17 recite the limitation "wherein generating an electronic message comprising at least one indication of a proposed electronic calendar entry further comprises".  There is insufficient antecedent basis for this limitation in the claim.

Claims 6, 12 and 18 recite the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
 	Claims 1-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses scheduling and calendaring functions.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 5, 2021